Case 1:20-cv-01716-GBD Document 39

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

MONROE STAFFING SERVICES, LLC and
STAFFING 360 SOLUTIONS, INC.,

Plaintiffs,
-against-

PAMELA D. WHITAKER,

Defendant.

GEORGE B. DANIELS, United States District Judge:

The conference scheduled to occur on March 16, 2021 is hereby adjourned to April 27

2021 at 9:30 a.m.

Dated: New York, New York
March 11, 2021

Filed 03/11/21 Page 1of1

    

La Wee oS eh ME eR TEES 2
. io At I ELS peaeinnnnereer noes *

> SONY

 

 

 

20 Civ. 1716 (GBD)

°

SO ORDERED.

Gary, 5 Dare

ge B. DANIELS
ited States District Judge

 

 

 

 
